Citation Nr: 1146032	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-48 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the rating for posttraumatic stress disorder from 100 percent to 50 percent was proper, to include entitlement to a rating greater than 50 percent.  

2.  Entitlement to a total disability rating based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO reduced the disability rating assigned to the Veteran's service-connected posttraumatic stress disorder from 100 percent to 50 percent, effective August 1, 2008.  

2.  The RO's decision to reduce the disability rating for the Veteran's service-connected posttraumatic stress disorder from 100 percent to 50 percent disabling failed to afford him due process.  

3.  The Veteran's claim for a total disability rating based on individual unemployability was received in July 2008.  

4.  A 100 percent schedular rating has been in effect for the Veteran's posttraumatic stress disorder since December 1999.  



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected posttraumatic stress disorder from 100 percent to 50 percent, effective August 1, 2008, was not in accordance with VA's regulations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2011).  

2.  Assignment of a total disability rating based on individual unemployability is precluded by law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, it is the Board's conclusion that these requirements do not preclude the Board from adjudicating the issues concerning the reduction of the rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU).  This is so because the Board is taking action favorable to the Veteran by granting restoration of a 100 percent rating for PTSD.  In light of the Board's action in that regard, and as discussed more fully below, assignment of a TDIU is precluded by law.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the notice and duty to assist requirements have no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the notice and duty to assist 

requirements are not applicable where law is dispositive); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Rating Reduction

The applicable legal standard, as summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that, in a rating reduction case, the RO must establish that a rating reduction was in compliance with applicable VA regulations.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), (holding that when an RO reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio); see also Morton v. Ruiz, 415 U.S. 199 (1974) (holding that where the rights of individuals are affected, it is incumbent upon agencies to follow their own procedures).  

The regulations governing the procedures by which VA may reduce VA compensation stipulate that a rating proposing the reduction or discontinuance of compensation payments must be prepared, setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and must be given 60 days for the presentation of additional evidence to show that compensation 

payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  In addition, in the advanced written notice concerning proposed actions, the beneficiary must be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  This hearing is to be conducted by VA personnel who did not participate in the proposed adverse action.  If a predetermination hearing is timely requested, benefit payments must be continued at the previously established level pending a final determination concerning the proposed action.  If a predetermination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i).  

By a May 2001 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 100 percent, effective December 27, 1999.  A rating decision in August 2005, following a VA examination, continued the 100 percent rating.  By a July 2007 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected PTSD from 100 percent disabling to 50 percent disabling, effective no earlier than January 1, 2008.  

In September 2007, the Veteran's representative wrote the RO to request a predetermination hearing.  A hearing was scheduled for March 2008, but an unsigned communication was received by the RO in February 2008 requesting that the hearing be rescheduled, as the Veteran would be out of the country.  

A rating decision in May 2008 reduced the rating for PTSD to 50 percent disabling, effective August 1, 2008.  The rating decision noted that the Veteran failed to report for the scheduled predetermination hearing.  

In a June 2008 letter, the Veteran's representative stated that, "this Service takes exception" with the May 2008 rating decision that reduced the rating for PTSD, specifically noting that the Veteran had requested that the predetermination hearing be rescheduled and that, "[n]either this Service or the veteran was notified of a new hearing date."  

Subsequently, a videoconference hearing was conducted by RO personnel in July 2008.  Also in July 2008, the Veteran filed a claim for a TDIU.  A rating decision in January 2009 denied increased ratings for each of the Veteran's service-connected disabilities, including PTSD, and also denied entitlement to a TDIU.  In February 2009, a notice of disagreement was received from the Veteran's representative with respect to the January 2009 rating decision's denial of a rating greater than 50 percent for PTSD and the denial of a TDIU, and this appeal ensued.  

The Board finds that the Veteran's representative's June 2008 letter constituted a notice of disagreement with the May 2008 rating decision that reduced the rating for PTSD from 100 percent to 50 percent.  Accordingly, that issue is also in appellate status.  A review of the record does not reflect that the RO has provided the Veteran with a statement of the case concerning the issue of the propriety of the reduction of the rating for PTSD.  The Board finds that that issue is intertwined with the issues of entitlement to a rating greater than 50 percent for PTSD and entitlement to a TDIU that have been developed for appellate review.  Because the Board is taking action favorable to the Veteran concerning the issue relating to the propriety of the rating reduction, he is not prejudiced by the failure to provide him with a statement of the case on that issue.  

In this case, the RO failed to follow the procedures set forth in its own regulations as to the reduction in the PTSD rating from 100 percent to 50 percent in its May 2008 rating decision.  Specifically, the Board finds that the RO's reduction of the rating for the service-connected PTSD violated the procedural standards imposed 

under 38 C.F.R. § 3.105(e) and (i).  Although the Veteran in fact did not appear for the scheduled hearing in March 2008, the RO was on notice that he was unable to attend that hearing, that he had requested that the hearing be rescheduled, and that he had provided good cause for the rescheduling.  While the communication received in February 2008 was unsigned, VA's duty to assist required, at a minimum, that the RO contact the Veteran to advise him that such communication must be signed prior to proceeding with final action concerning the rating reduction.  The RO's failure to do so violated the Veteran's due process rights under 38 C.F.R. § 3.105(i).   

Therefore, because the RO failed to follow its own regulations concerning due process, the reduction of the rating for PTSD from 100 percent to 50 percent, effective August 1, 2008, is void ab initio, and the 100 percent rating for PTSD is restored from that date.  See Kitchens, 7 Vet. App. at 325.  

Inasmuch as the Board has restored a 100 percent schedular rating for the Veteran's PTSD, consideration of a rating greater than 50 percent is moot.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

The Veteran's claim for a TDIU was received in July 2008.  A TDIU is in the nature of an increased rating for the Veteran's disabilities.  VA's regulations provide that the effective date for an increased rating for a disability shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the 

effective date shall be the date of receipt of the claim.  Thus, the earliest possible date for assignment of a TDIU is in July 2007, one year prior to the date of receipt of the Veteran's TDIU claim.  

However, the Board has herein restored a 100 percent schedular rating for PTSD, effective from the date of the reduction.  Accordingly, a 100 percent rating has been in continuous effect for PTSD since December 1999, and the schedular rating for the Veteran's service-connected disabilities has not been less than total since 1999.  Therefore, assignment of a TDIU is precluded by the provisions of 38 C.F.R. § 4.16(a) for the entire period pursuant to the Veteran's TDIU claim.  

In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Veteran's claim for a TDIU is denied.  


ORDER

The reduction of the rating for PTSD from 100 percent to 50 percent is void, and a schedular 100 percent rating for PTSD is restored, effective the date of the reduction.  

A total disability rating based on individual unemployability is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


